                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 JOHN D. PUCHNER,

                      Petitioner,
                                                    Case No. 21-CV-609-JPS-JPS
 v.

 WAUKESHA COUNTY SHERIFF,
                                                                   ORDER
                       Respondent.


        On May 5, 2021, Waukesha County Circuit Court Judge Michael P.

Maxwell found Petitioner in contempt of court for failing to (1) turn over

his children’s birth certificates and social security cards to opposing

counsel, (2) pay opposing counsel’s attorney’s fees, (3) retrieve documents

regarding his former wife’s autobiography, and (4) file IRS forms related to

stimulus payments.1 The court ordered Petitioner to be jailed for six months

because of his failure “to provide a list of who he sent the autobiography

to.”2

        Now before this Court is Petitioner’s habeas corpus petition filed

pursuant to 28 U.S.C. § 2254. (Docket #1). Based on the little information set

forth in his petition, Petitioner claims that he requested a “VJH” hearing in

the underlying state court proceedings and points the Court to State ex rel.

V.J.H. v. C.A.B., 472 N.W.2d 839 (Wis. Ct. App. 1991). (Id. at 5). He argues



        1 See In re Marriage of Puchner, 2019FA000089, (Waukesha Cnty. Circuit
Court)                                  available                           at
https://wcca.wicourts.gov/caseDetail.html?caseNo=2019FA000089&countyNo=67
(last visited May 28, 2021).
        2   Id.
that he must be given this VJH hearing before his incarceration. (Id. at 7).

Petitioner asks that this Court grant him an immediate hearing. (Id. at 16).

Along with his petition, Petitioner submitted an order from the Supreme

Court of Wisconsin, dated May 12, 2021, denying his petition for a

supervisory writ. (Docket #1–1). On May 26, 2021, Petitioner filed an

emergency motion for an injunction pursuant to Federal Rule of Civil

Procedure 65, (Docket #4), in which he reiterates that he was incarcerated

without a VJH hearing in violation of his due process rights. He claims that

this Court must grant his request for an immediate hearing because he has

exhausted his state court remedies. (Id.)

       Typically, the Court first screens a habeas petition pursuant to Rule

4 of the Rules Governing Section 2254 Cases in the United States District

Courts. This rule authorizes a district court to conduct an initial screening

of habeas corpus petitions and to dismiss a petition summarily where “it

plainly appears from the face of the petition and any attached exhibits that

the petitioner is not entitled to relief.” Rule 4 provides the district court the

power to dismiss both those petitions that do not state a claim upon which

relief may be granted and those petitions that are factually frivolous. See

Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993). Upon an initial Rule 4

review of habeas petitions, courts analyze whether the petitioner has

avoided statute of limitations bars, exhausted available state remedies,

avoided procedural default, and set forth cognizable constitutional or

federal law claims.

       Unfortunately, at this juncture, the Court is unable to proceed with

screening Petitioner’s petition, as it is both incomplete and unclear. (See

Docket #1). Although Petitioner managed to use a form habeas petition, he

failed to complete the document. Moreover, the information he provides is,


                                  Page 2 of 5
at best, cryptic and fails to reference or attach sufficiently detailed

information regarding the prior underlying state court proceedings.

       Given the fact that a person seeking relief under § 2254 is
       required to have already raised the same claim or claims for
       which he now seeks federal relief in state court, and
       exhausted each level of review available in the state system, it
       should not be burdensome for the petitioner to describe those
       same claims with sufficient specificity to allow the federal
       court tasked with the job of screening his petition to
       determine whether a claim cognizable under § 2254 has been
       stated.
Goodwill v. Kemper, Case No. 21-C-73, 2021 WL 977069, at *2 (E.D. Wis. Mar.

16, 2021). Further, the Court declines to scour the state court dockets for

support for Petitioner’s arguments, as “[j]udges are not like pigs, hunting

for truffles buried in [the record].” United States v. Dunkel, 927 F.2d 955, 956

(7th Cir. 1991).

       The Court notes another problematic issue with Petitioner’s

submissions. Petitioner claims that he has exhausted his state court

remedies. (See Docket #1 at 2). “The exhaustion doctrine requires a

petitioner to use all available state procedures to pursue his claim before

seeking federal habeas corpus relief.” Blanck v. Waukesha County, 48 F. Supp.

2d 859, 860 (E.D. Wis. 1999). “In order to exhaust a state court remedy, a

petitioner must raise his claims through one full round of state court

review . . . . To exhaust his remedies, the petitioner must allow the trial

court, the Wisconsin Court of Appeals and the Wisconsin Supreme Court

the opportunity to rule on his claims.” Robinson v. Richardson, Case No. 18-

cv-1566-pp, 2020 WL 128590, at *2 (E.D. Wis. Jan. 10, 2020) (internal

quotations and citations omitted).




                                  Page 3 of 5
       To be sure, Petitioner includes a copy of a Supreme Court of

Wisconsin order, dated May 12, 2021, for case 2021AP827-W.3 However,

that order addresses Petitioner’s May 11, 2021 supervisory writ petition

seeking a stay of his jail sentence for health concerns. (Docket #1–1).

Notably, in his habeas petition, Petitioner does not include any information

about a relevant state court of appeals order. (Docket #1 at 2). He merely

writes that he appealed and lost. (Id.) However, in another one of his cases

before this Court, Petitioner filed an order from the Wisconsin Court of

Appeals for case 2021XX323,4 dated May 14, 2021, denying Petitioner’s

request for a stay of his jail sentence. (See Puchner v. Maxwell, Case No. 21-

CV-596, Docket #5 at 3). Petitioner adds that this filing will show that he has

exhausted all of his state court remedies in this habeas case. (Id. at 1).

       Petitioner believes that these submissions establish that he has

exhausted his state court remedies. (Id. at 1). Make no mistake, they do not.

First, according to Petitioner’s habeas petition before this Court, he claims

that he requested, and was denied, a “VJH” hearing. However, the attached

Wisconsin Court of Appeals and Supreme Court orders only address

Petitioner’s requests for a stay of his incarceration. Second, even if

Petitioner did request a VJH hearing, his submissions do not show that he

has properly exhausted his state court remedies. The orders he provides


       3 Puchner v. Circuit Court for Waukesha County, Appeal Number
2021AP000827-W,                             available                    at
https://wscca.wicourts.gov/appealHistory.xsl?caseNo=2021AP000827&cacheId=3
9848B3CED2BEFC003686629B9198068&recordCount=1&offset=0&linkOnlyToFor
m=false&sortDirection=DESC (last visited May 28, 2021).
       4 Puchner v. Puchner, Appeal Number 2021XX000323, available at
https://wscca.wicourts.gov/appealHistory.xsl?caseNo=2021XX000323&cacheId=8
5BF45B1FE98D45037E0C48FAA4DD869&recordCount=1&offset=0&linkOnlyToF
orm=false&sortDirection=DESC (last visited May 28, 2021).


                                  Page 4 of 5
suggest that sought review from the Supreme Court of Wisconsin on May

11, 2021 in one case and then sought review from the Court of Appeals on

May 13, 2021 in a different case. Petitioner’s filings fail to show that he has

exhausted his claim regarding the alleged denial of a VJH hearing in the

Waukesha County Circuit Court by raising this claim through one full

round of state court review.

       With the benefit of the foregoing analysis, the Court will grant

Petitioner 21 days from the date of this Order to submit an amended

petition, sufficiently detailed, using this district’s standard form together

with any exhibits that will support his claim for habeas relief. At this

juncture, the Court will also deny Petitioner’s motion for an emergency

hearing for an injunction in this matter, (Docket #4).

       Accordingly,

       IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus (Docket #1) be and the same is hereby DENIED without prejudice;

In the event Petitioner wishes to pursue habeas relief, he must file an

amended habeas petition no later than 21 days from the date of this Order;

and

       IT IS FURTHER ORDERED that Petitioner’s motion for an

emergency hearing for an injunction (Docket #4) be and the same is hereby

DENIED.

       Dated at Milwaukee, Wisconsin, this 28th day of May, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge



                                 Page 5 of 5
